DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee “Exceptional CO2 working capacity in a heterodiamine-grafted metal-organic framework”.
Regarding claims 1-3, 7 and 13-15, Lee discloses a device having a diamine-appended metal-organic framework (MOF) comprising a repeating core having the general structure ##STR00015## wherein M is a metal or metal ion, d is a diamine appendage comprising a tertiary amine and wherein the diamine appendage is connected to M via a coordinate bond, and L is a linking moiety comprising a structure of Formula III wherein, R.sup.1-R.sup.10 are independently selected from H, D, FG, optionally substituted (C.sub.1-C.sub.12)alkyl, optionally substituted hetero-(C.sub.1-C.sub.12)alkyl, optionally substituted (C.sub.1-C.sub.12)alkenyl, optionally substituted hetero-(C.sub.1-C.sub.12)alkenyl, optionally substituted (C.sub.1-C.sub.12)alkynyl, optionally substituted hetero-(C.sub.1-C.sub.12)alkynyl, optionally substituted (C.sub.1-C.sub.12)cycloalkyl, optionally substituted (C.sub.1-C.sub.12)cycloalkenyl, optionally substituted aryl, optionally substituted heterocycle, optionally substituted mixed ring system, --C(R.sup.11).sub.3, --CH(R.sup.11).sub.2, --CH.sub.2R.sup.11, --C(R.sup.12).sub.3, --CH(R.sup.12).sub.2, --CH.sub.2R.sup.12, --OC(R.sup.11).sub.3, OCH(R.sup.11).sub.2, --OCH.sub.2R.sup.11, --OC(R.sup.12).sub.3, --OCH(R.sup.12).sub.2, OCH.sub.2R.sup.12; R.sup.11 is selected from FG, optionally substituted (C.sub.1-C.sub.12)alkyl, optionally substituted hetero-(C.sub.1-C.sub.12)alkyl, optionally 2(dobpdc)(1-dmen)). Lee discloses that d comprises the structure of Compound I: ##STR00019## wherein, R.sup.11-R.sup.12 are each independently selected from H, D, an optionally substituted (C.sub.1-C.sub.3)alkyl, an optionally substituted (C.sub.2-C.sub.3)alkenyl, --C(.dbd.O)CH.sub.3, and hydroxyl, wherein at least 1 of R.sup.11-R.sup.12 are an H; R.sup.13-R.sup.14 are each independently selected from H, D, FG, an optionally substituted (C.sub.1-C.sub.6)alkyl, an optionally substituted hetero-(C.sub.1-C.sub.6)alkyl, an optionally substituted (C.sub.2-C.sub.3)alkenyl, an optionally substituted hetero(C.sub.2-C.sub.3)alkenyl, an optionally substituted (C.sub.2-C.sub.6)alkynyl, an optionally substituted hetero(C.sub.2-C.sub.6)alkynyl, cycloalkyl, aryl, and heterocycle; R.sup.15-R.sup.16 are each independently an FG, an optionally substituted (C.sub.1-C.sub.6)alkyl, an optionally substituted hetero-(C.sub.1-C.sub.6)alkyl, an optionally substituted (C.sub.2-C.sub.3)alkenyl, an optionally substituted hetero(C.sub.2-C.sub.3)alkenyl, an optionally substituted (C.sub.2-C.sub.6)alkynyl, an optionally substituted hetero(C.sub.2-C.sub.6)alkynyl, cycloalkyl, aryl, and heterocycle, and x is an integer from 1 to 6, or wherein d comprises the structure of Compound I(a): ##STR00020## wherein, R.sup.13-R.sup.14 are each independently selected from H, D, an optionally substituted (C.sub.1-C.sub.6)alkyl, and an optionally substituted hetero-(C.sub.1-C.sub.6)alkyl; R.sup.15-R.sup.16 are each independently an optionally substituted (C.sub.1-C.sub.3)alkyl or an optionally substituted hetero-(C.sub.1-C.sub.3)alkyl; and x is an integer from 1 to 6, or wherein d is selected from the group consisting of 1,2-diaminopropane, N,N-diethylethylenediamine, 2-(diisopropylamino) ethylamine, N,N'-dimethyl ethylenediamine, N-propylethylenediamine, N-butyl ethylenediamine, N,N-dimethyl-N'-ethylethylenediamine, 1,2-diaminocyclohexane, diethylenetriamine, N-(2-aminoethyl)-1,3-1-dimethylethylenediamine). 
Regarding claims 8-10, Lee discloses that M is Mg.sup.2+ (page 3698). 
Regarding claim 11, Lee discloses that the MOF is capable of CO2 insertion (Title). Furthermore, Lee discloses a MOF with the same preferred structure as contained in Applicant’s claims/specification; therefore, it is inherent that the diamine-appended MOF is capable of cooperative insertion of CO.sub.2 at a pressure above 1 bar and at a temperature from 30.degree. C. to 80.degree. C. See MPEP 2112.
Regarding claim 12, the limitation “the diamine-appended MOF is reacted with a post framework reactant that adds at least one effect to the diamine-appended MOF selected from: modulating the acid gas storage and/or separation ability of the MOF; modulating the sorption properties of the MOF; and modulating the pore size of the MOF” is considered to be a product-by-process limitation since it is drawn to a product, i.e., MOF, but it includes a process step of making the product, i.e., reacted with a post framework reactant”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. 
Regarding claim 19, Lee discloses a pressure swing device or a temperature swing device (page 3700: Facile regeneration and recyclability section). 

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive with respect to the 102 rejections. Applicant argues that Lee doesn’t disclose that d comprises the structure of Compound 1(a). However, Lee discloses that d can comprise N, N1-dimethylethylenediamine (pages 3697-3698), which anticipates Compound 1(a), including the claimed R17-R18 alkyls (i.e. methyl). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776